UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS Tax-Exempt California Money Market Fund March 31, 2013 Contents 4 Portfolio Summary 5 Investment Portfolio 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 19 Information About Your Fund's Expenses 21 Other Information 22 Summary of Management Fee Evaluation by Independent Fee Consultant 26 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of March 31, 2013 (Unaudited) Principal Amount ($) Value ($) Municipal Investments 97.8% California 94.7% California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Colma Bart Apartments, Series A, AMT, 0.14%*, 11/15/2035, LOC: Fannie Mae California, BB&T Municipal Trust, Series 2023, 144A, 0.13%*, 1/1/2024, INS: NATL, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust California, BB&T Municipal Trust, Public Financing Authority, Series 2011, 144A, 0.15%*, 9/1/2022, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.12%*, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Golden State Tobacco Securitization Corp., Special Assessment Revenue, Series B, Prerefunded 6/1/2013 @ 100, 5.625%, 6/1/2038 California, Golden State Tobacco Securitization Corp., Tobacco Settlement: Series 2003-A-1, Prerefunded 6/1/2013 @ 100, 6.25%, 6/1/2033 Series A-1, Prerefunded 6/1/2013 @ 100, 6.625%, 6/1/2040 Series 2003-A-1, Prerefunded 6/1/2013 @ 100, 6.75%, 6/1/2039 California, Metropolitan Water District of Southern California, Series A-2, 0.27%**, Mandatory Put 6/1/2013 @ 100, 7/1/2036 California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.3%*, 6/1/2041, LIQ: Morgan Stanley Bank California, RBC Municipal Products, Inc. California Health Care Revenue, Series E-21, 144A, 0.16%*, Mandatory Put 5/1/2013 @ 100, 10/1/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, State Department of Water Resources, Supply Revenue, Series N, 5.0%, 5/1/2013 California, State General Obligation: Series 2178, 144A, 0.16%*, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Prerefunded 2/1/2014 @ 100, 5.125%, 2/1/2027 Prerefunded 4/1/2014 @ 100, 5.3%, 4/1/2029 California, State Infrastructure & Economic Development Bank Revenue, Orange County Performing Arts Center, Series A, 0.14%*, 7/1/2034, LOC: Bank of America NA California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.15%*, 4/1/2020, LOC: Bank of America NA California, State Public Works Board Lease Revenue, Department Corrections, Series C, Prerefunded 12/1/2013 @ 100, 5.5%, 6/1/2018 California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.19%*, 5/15/2018, LOC: JPMorgan Chase Bank NA Series 2681, 144A, AMT, 0.26%*, 5/15/2018, LOC: JPMorgan Chase Bank NA Series R-13104CE, 144A, 0.62%*, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust: Series 94C, 144A, AMT, 0.18%*, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Series 31C, 144A, AMT, 0.25%*, Mandatory Put 8/15/2013 @ 100, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Covina, CA, Redevelopment Agency, Multi-Family Housing Revenue, Shadow Hills Apartments, Inc., Series A, 0.13%*, 12/1/2015, LIQ: Fannie Mae Los Angeles County, CA, RBC Municipal Products, Inc. Trust, Series E-24, 144A, 0.16%*, Mandatory Put 8/1/2013 @ 100, 7/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Los Angeles, CA, Municipal Improvement Corp., 0.14%, 5/8/2013 Los Angeles, CA, Unified School District: Series F, Prerefunded 7/1/2013 @ 100, 5.0%, 7/1/2017, INS: AGMC Series A, Prerefunded 7/1/2013 @ 100, 5.0%, 1/1/2028, INS: NATL San Diego County, CA, School District Note Participations, Series A, 2.0%, 6/28/2013 San Francisco City & County, CA, Redevelopment Agency, Leland Polk Senior Community, Series A, AMT, 0.2%*, 12/1/2019, LOC: Citibank NA Other Territories 1.6% Federal Home Loan Mortgage Corp., Multi-Family Variable Rate Certificates, "A", Series M024, AMT, 0.16%*, 7/15/2050, LIQ: Freddie Mac Puerto Rico 1.5% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.22%*, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $113,955,407)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of March 31, 2013. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2013. † The cost for federal income tax purposes was $113,955,407. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
